265 F.2d 205
UNITED STATES of America, Petitioner,v.VIEW CREST GARDEN APTS., INC., et al., Respondents.
No. 16229.
United States Court of Appeals Ninth Circuit.
Oct. 27, 1958.

Before HEALY, POPE and HAMLEY, Circuit Judges.
PER CURIAM.


1
Upon consideration of the application of the United States of America for allowance of an appeal herein from the order of the District Court entered on September 29, 1958, and good cause therefor appearing, and pursuant to the provisions of 28 U.S.C.A. 1292(b),


2
It is ordered that an appeal be, and hereby is allowed the United States of America from said cause.